Exhibit Vision-Sciences, Inc. Schedules Fiscal Q1 2010 Conference Call for August 17, 2009 ORANGEBURG, N.Y., August 14, 2009 Vision-Sciences, Inc., (Nasdaq:VSCI) (Vision-Sciences) will issue results for its fiscal year 2010 first quarter ended June 30, 2009 (Q1 10) today after the market closes.Vision-Sciences will host a conference call to discuss Q1 10 results and provide an update on the company on August 17, 2009 at 8:30am EDT.The dial-in number for the call is 888.280.4443.Please dial in five minutes prior to the call to register.A recording of the call will be available through August 24, 2009.The replay dial-in is 888.203.1112.The replay pass code is 2425696.The call may also be accessed via a live audio webcast available in the investor relations section of Vision-Sciences website at www.visionsciences.com.The audio webcast of the call will be archived and available for replay through the website. Conference Call: August 17, 8:30am EDT Dial-in Number: 888.280.4443 Live Webcast/Replay: Investor relations section of Vision-Sciences website at www.visionsciences.com Call Replay (until 8/24/09): 888.203.1112 Replay Pass Code: 2425696 Vision-Sciences, Inc. designs, develops, manufactures and markets unique flexible endoscopic products utilizing sterile disposable sheaths, the Slide-On EndoSheath System, which provide the users quick, efficient product turnover while ensuring the patient a contaminant-free product. Vision-Sciences owns the registered trademarks Vision Sciences®,
